Citation Nr: 1103550	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's symptoms of PTSD have been described by medical 
providers as mild in degree, with Global Assessment of 
Functioning (GAF) scores ranging from 66 to 70, and symptoms most 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal). 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule). 

In this case, VCAA notice was provided in a November 2005 letter, 
issued prior to the decision on appeal, as well as in September 
2007 and September 2008 letters.  These letters advised the 
Veteran of what information and evidence is needed to 
substantiate a claim for an increased rating for PTSD, as well as 
what information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The 2005 letter 
advised the Veteran to submit evidence showing that his PTSD had 
worsened, to include records from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  The September 2007 and 2008 letters informed the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on his employment, provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need 
not be veteran specific).  The September 2007 letter also 
explained how VA determines effective dates and the types of 
evidence which impacts such determination. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, VA outpatient 
treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active participant 
in the claims process by providing evidence and argument.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings. 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection for the Veteran's PTSD was granted by an 
August 2002 rating decision.  The Veteran filed a claim for an 
increased rating in July 2005.  In a December 2005 rating 
decision, the RO increased the evaluation to 30 percent.  
Additional evidence was received and the January 2006 rating 
decision continued the 30 percent rating for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In his substantive appeal, the 
Veteran argued that he should received a 50 or 70 percent rating, 
but that he was not claiming unemployability.

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and/or mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 71 to 80 indicates, if symptoms are present, they 
are transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM-IV, it does not 
assign disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2010). 

Turning to the evidence, VA treatment records indicate the 
Veteran reinitiated treatment in June 2005.  On that occasion, 
the Veteran indicated that he was stressed over the recent war 
and that he was becoming compulsive as demonstrated by him 
checking his occupational electrical work over and over.  It was 
noted that during the week prior to this appointment, the Veteran 
was experiencing suicidal thoughts.  On this occasion, the 
Veteran underwent an alcohol screening with negative results and 
a depression screening with positive results.  The Veteran also 
underwent a PTSD screening with positive results.  The Veteran 
indicated that he was constantly on guard, watchful, and easily 
startled.  The Veteran also indicated that he felt numb or 
detached from others, activities, and his surroundings.  

At a June 2005 VA primary care appointment, the Veteran was seen, 
in part, for management of depression.  On that occasion, it was 
noted that the Veteran was feeling overwhelmed with his father 
living with him and with selling his rental properties.  The 
Veteran indicated that he was feeling hopeless at times and 
having issues with the war in Iraq, including occasional 
flashbacks of his experiences in Vietnam, which the Veteran 
further reported had increased in frequency.  On that occasion, 
it was noted that the Veteran appeared oriented to person, place, 
and time and was alert.  It was also noted that the Veteran had 
been prescribed Prozac in the past with positive results.  A PTSD 
consult was ordered.

The Veteran presented for a VA PTSD consult in June 2005.  On 
that occasion, the Veteran reported that his current symptoms of 
PTSD included nightmares, intrusive thoughts, feelings of 
detachment, some effort of avoidance, difficulty with 
concentration, exaggerated startle response, hypervigilance, 
irritability, and triggers of TV news about war.  Additionally, 
the Veteran reported that he has flashbacks and not nightmares 
about his experiences.  The Veteran indicated that he had gone to 
the Vet Center in the past for fifteen years.  Other treatment 
records indicate the Veteran stopped going to Vet Center sessions 
in March 2001.  The Veteran stated that sometimes he will wake up 
angry and that he never knows when that will be.  The Veteran 
stated that his symptoms were affecting his job in that he checks 
and rechecks his work out of concern that he did not do it right 
the first time.  The examiner noted on that occasion that the 
Veteran was rather anxious and that he had taken Zoloft in the 
past for depression, but that he stopped taking the medication 
after twenty days and stated that it did not help him.   

A July 2005 VA psychology note indicated that the Veteran 
presented with a significantly depressed mood and indicated that 
he was unhappy at his work but he did not have the financial 
resources to retire.  Specifically, the Veteran stated that he 
was very irritable on the job and he found it difficult to remain 
tolerant of others.  The Veteran did report being fired on a 
previous occasion due to difficulties with other people.  The 
Veteran also reported experiencing additional PTSD symptoms such 
as:  passive suicidal ideation without a plan or intent; worry 
about being the victim of a crime (i.e., the Veteran was recently 
worried that a suicide bomber would charge his church and injure 
him and others.); decreased motivation; lack of interest in 
things that one brought him pleasure; overall feelings of 
dissatisfaction with himself and his life; disturbed sleep; 
feelings of hopelessness; psychomotor retardation; difficulty 
remaining focused and poor concentration, which the Veteran 
reported causes him to check and recheck his work; and avoidance 
of news media coverage about the current war.  However, Veteran 
denied current alcohol or substance abuse, and homicidal 
ideations, plans, or intent,

A November 2005 VA mental health progress note indicated that the 
Veteran presented for a follow up appointment with his 
psychiatrist and reported that he was doing better and had slept 
well the night before.  The Veteran indicated that he and his 
wife recently attended the Veterans' Day Celebration in 
Washington, D.C. and he had a pleasant visit.  A mental status 
examination was performed and revealed that the Veteran was 
experiencing the following symptoms of PTSD:  anxiousness; 
slightly restricted affect; relative paranoid ideation; 
hyperarousal; and nonexistent sexual interests and intimacy with 
no desire.  However, on that occasion it was noted that the 
Veteran denied the following symptoms of PTSD:  sleep 
disturbances despite early awakenings; problems with appetite; 
low energy levels; suicidal or homicidal ideations; delusions and 
hallucinations; and racing thoughts or flighty ideations.  The 
examiner noted that the Veteran had fairly good cognitive 
functions and adequate judgment.  On that occasion, the 
psychiatrist diagnosed the Veteran with dysthymic disorder, 
chronic PTSD, alcohol abuse, and mixed personality traits.  The 
Veteran was assessed with a GAF score of 69.

In December 2005, the Veteran presented for a VA PTSD 
examination.  The examiner discussed prior mental health 
treatment records and noted that the Veteran underwent a prior 
PTSD examination in July 2002, but had not received any out-
patient mental health treatment from July 2002 through July 2005.  
It was also noted that the Veteran was seen by a psychologist on 
two separate occasions and was diagnosed with episodic mood 
disorder not otherwise specified, PTSD, and personality disorder 
not otherwise specified.  The examiner noted that the Veteran was 
seen by a VA psychiatrist in September 2005 and was diagnosed 
with dysthymic disorder, PTSD, alcohol abuse, and mixed 
personality traits.  Additionally, the examiner noted that a 
mental status evaluation was performed in September 2005 and 
revealed that the Veteran experienced the following symptoms of 
PTSD:  anxiousness; labile affect with mood swings; recurrent 
anger; relative social withdraw; disturbed sleep; limited energy, 
minimal insight; and nonexistent sexual interest.  However, the 
examiner further noted that in September 2005 the Veteran denied 
experiencing the following symptoms of PTSD:  problems with 
appetite; current active suicidal ideation after recent suicidal 
thoughts; homicidal ideation; delusions; hallucinations; racing 
thoughts; flighty ideations; poor cognitive function; poor 
calculative skills; poor memory functions; and poor judgment.  
Significantly, at the December 2005 VA PTSD examination, the 
examiner noted that while the Veteran made note of having 
suicidal thoughts in May 2005 when he saw his VA psychiatrist in 
September 2005, the Veteran did not refer to those suicidal 
thoughts in July 2005 when he appeared for counseling with his VA 
psychologist.  As such, the examiner on this December 2005 
occasion noted that the Veteran's suicidal thoughts apparently 
had abated.  The examiner further noted that the Veteran sees his 
VA psychiatrist once every three months, who prescribed 
Fluoxetine and Trazodone medications to the Veteran and assessed 
him with a GAF score of 65.  It was also noted that the Veteran 
was not scheduled to return for individual counseling with his VA 
psychologist.  

At the December 2005 VA PTSD examination, the Veteran reported 
that he was experiencing the following symptoms of PTSD:  dreams 
occurring once a month which are only remembered if they involve 
a gun or firefight (the Veteran recounted a recent dream of a 22 
caliber pistol and he was at church); anger, especially about his 
inability to retire; avoidance of media coverage on the current 
war; and re-experiencing occurrences in Vietnam.  

Despite experiencing the symptoms as mentioned above, the 
December 2005 examiner stated that the Veteran's psychiatric 
symptoms appeared to be of mild severity, occurring a few times a 
month, and to have been present over the last year.  
Additionally, the examiner noted that while the Veteran did not 
report any complete remissions from his relatively mild 
psychiatric symptoms over the last year, his capacity for 
adjustment appeared to be in the average range.  The examiner 
further noted that throughout the last year the Veteran was able 
to work full time in a responsible and supervisory position as a 
journeyman electrician, and was able to enjoy a loving and close 
marriage with his wife with whom he enjoyed going on regular 
outings and attending social events.  Significantly, the Veteran 
stated that in June 2005, he was having more difficulty with his 
PTSD, but that those symptoms have abated.  Additionally, the 
Veteran indicated that he had been a journeyman electrician for 
the last 35 years and that he liked his job.  The Veteran 
reported that at work he supervised and instructed apprentices.  
The Veteran further reported that he has been married to his 
current wife since 1991 and that he shares a close and loving 
relationship with her and his stepson.  Additionally, the Veteran 
stated that he and his wife enjoy going out to eat and taking 
short trips together.  Socially, the Veteran indicated that he is 
a member of the Southwest Conservation Club and that he has a few 
people that he talks to when he goes there to fish and hunt.  The 
Veteran reported that he enjoyed recreational activities such as 
fishing, hunting, hiking, reading, and doing miscellaneous 
repairs on his home.  The Veteran further reported that he 
attends church every Sunday and that he has several family 
members who live nearby that he enjoys visiting.  

A mental status examination was performed at the December 2005 VA 
PTSD examination which revealed that the Veteran was dressed 
appropriately with good grooming and hygiene that he was able to 
maintain independently.  It was further noted that the Veteran 
maintained good eye contact, established appropriate rapport, and 
did not display inappropriate behaviors.  The Veteran was alert, 
and fully oriented with good memory and concentration.  The 
Veteran's speech was fluent, of normal rate, and was well 
articulated.  The Veteran's speech patterns were logical, 
relevant, coherent, and goal directed.  The Veteran denied any 
psychotic symptoms such as hallucinations, delusions, disorders 
of thought or communication, and none were noted.  The Veteran 
denied any suicidal or homicidal ideations, plans, or intent.  
The Veteran reported an average level of weekly activities and 
did not report any panic attacks or panic-like symptoms or 
excessive or ritualistic-like behaviors that might interfere with 
routine activities. 

The December 2005 examiner diagnosed the Veteran with PTSD and 
stated that the Veteran has in the past reported stressors that 
meet the DSM-IV PTSD criteria, and when combined with reports of 
the Veteran's other treatment providers, the Veteran at least 
minimally meets the PTSD symptom criteria.  On this occasion, the 
Veteran was assessed with a GAF score of 66.

A February 2006 mental health note indicates that the Veteran 
presented for a psychiatry appointment whereby he complained of 
experiencing increased sedation while taking Trazodone 
medication.  The psychiatrist noted that both Trazodone and 
Fluoxetine medications were discontinued.  The Veteran indicated 
that he was feeling better most days, and he declined further 
alcohol use.  The psychiatrist noted that the Veteran was 
experiencing residual PTSD and mood related manifestations.  A 
mental status examination revealed pertinent findings of:  
slightly labile affect; indifferent attitude; daily flashbacks 
relating to Vietnam; occasional anger; infrequent racing 
thoughts; and paranoid ideation.  

Significantly, despite experiencing the symptoms of PTSD as 
mentioned above, the examiner noted that the Veteran also 
experienced a fairly stable mood, fair sleep, good appetite, 
satisfactory energy levels, denial of current homicidal and 
suicidal ideation after having suicidal thoughts last month, an 
absence of delusions or hallucinations, no flighty ideation, 
fairly good cognitive functions, and adequate judgment.  On this 
occasion, the Veteran was diagnosed with chronic PTSD, dysthymic 
disorder, alcohol abuse, and mixed personality traits.  The 
Veteran was assessed with a GAF score of 69.

In May 2006, a mental health note indicated that the Veteran 
presented for follow up mental health services.  On this 
occasion, the Veteran reported improved mental functioning 
despite feeling mildly depressed.  A mental status evaluation 
revealed that the Veteran was experiencing a mildly depressed 
mood, lack of desire for sexual interests and intimacy, and 
sometimes flighty ideation.  However, it was also noted that the 
Veteran had an appropriate affect, good sleep and appetite, fair 
energy level, denial of current suicidal or homicidal ideations, 
no delusions, hallucinations, or racing thoughts, fairly intact 
cognitive functions, and adequate judgment.  On this occasion the 
Veteran was assessed with a GAF score of 70.

In August 2006, the Veteran presented for further VA follow-up 
mental health treatment.  On this occasion it was noted that the 
Veteran reported experiencing unresolved anger and hostility, and 
the examiner noted the Veteran's ambivalence about participating 
in outpatient mental health treatment and follow-up.  The Veteran 
reported satisfactory coping to some degree.  A mental status 
examination revealed the presence of the following symptoms of 
PTSD: slight anxiousness with a little emotional tension, 
somewhat labile affect, mildly irritable mood, periodic 
hypervigilance, restless sleep, decreased energy level with the 
Veteran feeling physically exhausted, vague visual illusions with 
the Veteran hearing things in the night, sometimes racing 
thoughts, and occasional flighty ideation.  However, the Veteran 
also reported having a good appetite and an affectionate 
relationship with his spouse.  He denied current homicidal or 
suicidal ideations, he denied experiencing delusions or 
hallucinations, and he had fairly intact cognitive functions and 
adequate judgment.  On this occasion, the Veteran was assessed 
with a GAF score of 70.

In October 2006, the Veteran presented for a VA primary care 
visit.  On that occasion the Veteran reported experiencing 
extreme anxiety.  Specifically, the Veteran indicated a fear of 
dying and stated that he quit taking his mental health 
medications because they made him feel funny.  The Veteran 
indicated that he drinks alcohol four or more times per week with 
one or two drinks on a typical day, and never has he drank six or 
more drinks on one occasion in the past year.  The Veteran 
indicated that he has suicidal or homicidal feelings and constant 
thoughts of dying.  The Veteran stated that he tries not to think 
about dying and he has no definite plan of suicide.  

At a follow-up December 2006 VA mental health visit, the Veteran 
stated that he had been feeling pretty good for the past month, 
after experiencing increased anxiety, emotional stress, and 
affective lability over a month ago.  A mental status examination 
revealed that the Veteran was mildly labile affect and swinging 
mood, occasional frustration, infrequent anger, sleep 
disturbances with early awakenings, marginal appetite, fair 
energy level, affectionate relationship with spouse, denial of 
current suicidal or homicidal ideations, no delusions or 
hallucinations, no racing thoughts or flighty ideation, good 
cognitive function and adequate judgment.  On this occasion, the 
Veteran was assessed with a GAF score of 70.

In February 2007, the Veteran presented for a follow-up VA mental 
health appointment.  On this occasion the Veteran stated that he 
was functioning pretty well and he was feeling a lot better, but 
he did note conflicts with his spouse's female friend when she 
visits their home.  A mental status examination revealed 
appropriate affect, fairly stable mood, occasional irritability, 
limited socialization, good sleep and appetite, decreased energy 
level, no desire to do anything sometimes, no delusions or 
hallucinations, racing thoughts, flighty ideation with his mind 
jumping about, distractibility, fairly good cognitive functions 
and adequate judgment.  On this occasion the Veteran was assessed 
with a GAF score of 70.  

In November 2008, the Veteran presented for a VA primary care 
appointment.  On that occasion it was noted that the Veteran was 
having dreams about Vietnam.  The Veteran declined medications 
and stated that he relies on his buddies for help.  It was noted 
that the Veteran drinks two to three glasses of wine per day and 
the Veteran further reported that sometimes he will binge on 
wine, drinking four to five glasses.  The Veteran was assessed 
with PTSD and sleep disturbances and was prescribed Benadryl for 
his sleep disturbances.  

The Veteran also underwent a VA mental disorders examination in 
November 2008.  On that occasion the Veteran reported that he had 
been married to his current wife since 1991 and that he has a 
stepson from that marriage, with whom he enjoys fishing, 
visiting, and spending time with.  The Veteran reported that he 
has a close and positive relationship with both his wife and 
stepson.  The Veteran reported that he was a caregiver for his 
father who was not as mentally acute as he had been in the past.  
The Veteran reported that he has two brothers, one of which he is 
able to see once a week and he attends his nephew's soccer games, 
and the other who lives out of state but who speaks to the 
Veteran once a week by phone.  The Veteran further reported that 
he is close with his in-laws and enjoys visiting them.  
Occupationally, the Veteran reported that he voluntarily retired 
after 38 years as a journeyman electrician due to a lack of 
confidence and concentration in and on his work.  Nevertheless, 
the Veteran indicated that he always received good performance 
ratings and did a good job.  The Veteran reported that he 
occasionally supervised apprentices.  Additionally, the Veteran 
reported that he was managing a rental property at the time of 
this examination and was planning to sell it.  

Socially, the Veteran reported that besides visiting with family, 
he has attended church for the previous three or four years and 
he enjoys going every Sunday.  The Veteran also stated that he is 
a member of the 5th Battalion 7th Cavalry Organization and he 
travels with his wife to those reunions where he enjoys meeting 
with some of his friends.  Specifically, the Veteran has two 
close friends from his military organizations who live out of 
state that he speaks with once a month and makes trips to visit 
at reunions or their homes.  In addition, the Veteran stated that 
he may also occasionally go a few times a year to the electrical 
union if they have a function going on.  The Veteran also 
reported that he is a member of Disabled American Veterans, but 
that he does not attend any meetings.  For leisure, the Veteran 
stated that he enjoys finishing, particularly on vacations or 
with relatives.  The Veteran also stated that he used to enjoy 
hunting but that he has not done it in two years because there 
was no place to go at the time.  The Veteran also reported that 
he enjoys exercising a few times per week.  Around the house, the 
Veteran reported that he helps his wife with the cooking, 
laundry, and yard work, and that he will do various maintenance 
tasks around the home when needed.  

At the November 2008 VA examination, the examiner noted that the 
Veteran had not received any inpatient treatment since his last 
VA PTSD examination in December 2005.  Additionally, it was noted 
that the Veteran has not received any VA outpatient treatment for 
his PTSD since 2007, and he has not been prescribed any 
psychotropic medications for about a year.  The Veteran reported 
that his symptoms of PTSD included:  distressing thoughts about 
the Iraq war; awakening at night; some hypervigilance and 
checking things when he awakens at night; and some lack of 
confidence in his concentration and memory.  However, despite 
experiencing such symptoms, a mental status examination revealed 
that the Veteran was alert and oriented with good memory and 
concentration.  It was noted that the Veteran was able to 
complete serial sevens without error and remembered four of four 
items on immediate and delayed recall.  The examiner further 
noted that the Veteran did not appear to have any memory 
impairment and his insight, judgment, and comprehension appeared 
to be in the average range or better.  The Veteran's speech was 
fluent, of normal rate, and was well articulated.  His speech 
patterns were logical, relevant, coherent, and goal directed.  

Significantly, at the November 2008 VA mental disorders 
examination, the Veteran denied any psychotic symptoms such as 
hallucinations, delusions, disorders of thought or communication 
and none were noted.  The examiner noted that the Veteran's mood 
was free from any significant anxiety, depression, or anger and 
his affect was appropriate to content.  The Veteran further 
denied any impulse control problems or homicidal or suicidal 
thoughts, ideations, plans, or intent.  He also denied a history 
of violence, assaultiveness, or suicide attempts since his last 
rating examination.   The Veteran did not report any panic 
attacks or panic-like symptoms, or obsessive or ritualistic 
behaviors that might interfere with routine activities.  The 
Veteran was noted to be competent to manage any financial 
benefits in his own best interest.  The examiner concluded that 
the Veteran's symptoms do not appear to have worsened since his 
last rating examination.  

The examiner stated that on this occasion, the Veteran reported 
psychological symptoms that only minimally met the DSM-IV PTSD 
symptom criteria.  The examiner opined that the Veteran's 
prognosis is good given his current level of psychosocial 
functioning and mild symptoms.  Overall, the examiner stated that 
the Veteran's PTSD symptoms are of a mild nature and appeared to 
have a mild impact on his occupational and social functioning.  
Ultimately, the examiner diagnosed the Veteran with: PTSD; 
alcohol abuse which was noted to be in remission and mixed 
personality traits, by history.  The Veteran was assessed with a 
GAF score of 66.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's PTSD is appropriately evaluated as 30 percent 
disabling.  The preponderance of the medical evidence of record 
demonstrates that the Veteran's symptoms of PTSD have been 
consistently reported as mild in degree, and that his disability 
has not resulted in occupational and social impairment with 
reduced reliability and productivity, nor have the following 
symptoms been manifested:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010). 

The Veteran's GAF scores have ranged from 66 to 70.  Such scores 
reflect mild symptomatology that is adequately addressed by the 
30 percent evaluation already assigned under Diagnostic Code 
9411.  See id. 

While the Veteran has acknowledged having suicidal thoughts 
occasionally, such thoughts have been described as passive and 
without any active ideation, plan, or intent.  Such thoughts have 
been reported only intermittently, and none of the treatment 
providers have indicated that such intermittent thoughts impair 
his functioning.  Indeed, GAF scores assigned throughout the 
appeal period have reflected only mild symptoms and are not 
reflective of suicidal ideation.  Thus, while not every symptom 
listed under the rating criteria for a specific evaluation needs 
to be present, the totality of the evidence reflects that this 
symptom, in and of itself, does not impact functioning such that 
a higher rating is more nearly approximated. 

Furthermore, the Veteran has indicated that he has meaningful 
interpersonal relationships with his wife, stepson, father, 
siblings, in-laws, and buddies from the various social 
organizations that he is involved in.  Moreover, the Veteran has 
indicated that he enjoys being engaged in social and recreational 
activities with his family and friends.  Therefore, difficulty in 
establishing and maintaining effective relationships has not been 
shown.  

While the Veteran has indicated that his symptoms of PTSD 
interfere with his memory and concentration, the Board concludes 
that the medical findings which describe the Veteran's memory and 
cognitive skills as good or average and note his symptoms of PTSD 
are mild, are of greater probative value than the Veteran's 
allegations regarding such.  

Finally, the Board notes that the Veteran has reported hearing 
sounds at night.  However, the examiner described such as 
fleeting and occasional; thus, they are not persistent.  
Moreover, the GAF scores assigned does not reflect that his 
behavior is influenced by delusions or hallucinations, nor do the 
examinations indicate such.  

In summary, the Board concludes that the Veteran's PTSD has been 
adequately addressed by the 30 percent evaluation already 
assigned under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for that disability at 
any point during the period of the current claim.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


